Title: To Thomas Jefferson from Richard Claiborne, 18 January 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond. 18th. January. 1781.

I have received your Excellency’s Warrant for impressing a number of Boats to be sent to Hoods, for the purpose of transporting of men and horses across James River. I shall put this matter into execution immediately, and give such directions to the person who will be employed upon the occasion, as may best answer the end, and not distress the proprietors.
I am truely sensible how liable the public is to be burthened with expence, especially where one person’s property is taken and put under the direction of another who is not interested in it, to answer the demand, but I cannot be accountable for any loss, in this matter, should any happen, nor to return the Boats to the Owners.

I shall put the business under the direction of an officer, with a party of men, to serve with the Boats as long as occasion may require, and direct him to act with great care, and to have them returned safe. I shall leave him no other alternative; but when the boats are collected, should the Baron, or any officer he may appoint, direct them contrary to my instructions, they consequently become void.
I am with great Respect Your Excellency’s Most obedient Humble Servant.,

Rd. Claiborne
DQM. S. Virga.

